DETAILED ACTION
	This action is in response to the application filed 2/12/2021. Currently, claims 1-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the first flange being less than a thickness of the second flange (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 2 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the second pocket opening” should be amended to recite ---the opening to the second pocket---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “each first pocket opening” should be amended to recite ---each opening of each first pocket---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in order to correct a typographical/grammatical error, “removable fastens and interconnects” should be amended to recite ---removably fastens and interconnects---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the end" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 depend on claim 1 and therefore, include the same error.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “a removable fastener on opposing surfaces of one end of the first flange for operatively associating with each other when the shoulder brace is worn.” It is unclear how fasteners positioned on opposing surfaces on the same end can operatively associate with each other when the shoulder brace is worn. For purposes of examination, the examiner will interpret the claim limitation to mean --- a removable fastener on opposing surfaces of the first flange for operatively associating with each other when the shoulder brace is worn---. Claim 11 depends on claim 10 and therefore, includes the same error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varda (US 2020/0146879).
In regards to claim 1, Varda teaches in Figure 1 and [0019] a body (exterior cloth cover 120) having a midportion (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided below) interconnecting (as shown in Figure 1, the midportion extends between and connects the first and second flanges) a first flange (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided below) and a second flange (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided below), defining an H-shape (Figure 1 teaches the exterior cloth cover 120 having the shape of a capital letter H, that is positioned horizontally); the second flange (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided below) extends between two ends (left and right ends, as shown in Figure 1); two first pockets (“two large pocket sections,” taught in [0019]; further defined in the annotated copy of Figure 1 provided below) are located in ([0019] teaches “cover 120 is shaped to have two large pocket sections that receive the large lobs of bladder 110;” Figure 1 teaches that the large lobs of bladder 110 are received in the second flange, which is taught in Figure 1 to be larger than the first flange) the second flange opening;” see attached definition of “pocket”) is located in (as shown in Figure 1) and less than coextensive of (as shown in Figure 1, the portion of hemmed central opening 125 positioned within the midportion does not extend over the entire area of the midportion) the midportion (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided below), wherein an opening to the second pocket (portion of hemmed central opening 125 positioned within the midportion) is at an interface of (shown in Figure 1 to be positioned at a point where the midportion meets the second flange) the midportion (portion of exterior cloth cover 120 defined in the annotated copy 

    PNG
    media_image1.png
    743
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    613
    media_image2.png
    Greyscale

In regards to claim 2, Varda teaches the apparatus of claim 1. Varda teaches in Figure 1, [0019] and [0024-0025] a second pad (portion of bladder 110 positioned within the midportion; [0016] teaches the bladder 110 being a “water bladder,” which is capable of functioning as a pad or cushion; [0024] and [0025] teach the entire shoulder wrap 100, which includes bladder 110, being a “pad”) dimensioned to slide in and out of the second pocket opening ([0019] teaches “hemmed central opening 125 detachably .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varda (US 2020/0146879) in view of Krueger (US 2,508,274).
In regards to claim 3, Varda teaches the apparatus of claims 1 and 2. Varda does not teach that the second pad (portion of bladder 110 positioned within the midportion) is a separate and distinct structure from the remainder the pad (bladder 110). 
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the second pad (portion of bladder 110 positioned within the midportion) being a separate and distinct structure from the remainder the pad (bladder 110), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the second pad (portion of bladder 110 positioned within the midportion) could be a separate and distinct structure 
Varda further does not teach that the second pad has an oval shape with an arcuate cross section.
However, Krueger teaches in Figures 2 and 6 an analogous device wherein the second pad (pad 2) has an oval shape (Figure 2 shows the pad 2 having an oval shape) with an arcuate cross section (Figure 6 teaches a cross-section of pad 2 having an arched/curved shape).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the second pad of Varda to have an oval shape with an arcuate cross section as taught by Krueger because this element is known to provide the second pad with a shape that eliminates sharp edges and contour the second pad to the user’s shoulder for a more comfortable fit, as Krueger teaches in Figure 6 and column 2, lines 21-24.
In regards to claim 4, Varda and Krueger teach the apparatus of claims 1-3. Varda teaches in Figures 1 and 6 that the second pocket (portion of hemmed central opening 125 positioned within the midportion) is adapted to be adjacent an intermediate part of a deltoid muscle of a human wearer of (Figure 6 teaches that the portion of hemmed central opening 125 positioned within the midportion is positioned near an 
In regards to claim 5, Varda and Krueger teach the apparatus of claims 1-4. Varda teaches in Figure 1, [0019] and [0024-0025] a first pad (“two large lobs of bladder 110” taught in [0019]; [0016] teaches the bladder 110 being a “water bladder,” which is capable of functioning as a pad or cushion; [0024] and [0025] teach the entire shoulder wrap 100, which includes bladder 110, being a “pad”) dimensioned to slide in and out of each first pocket opening ([0019] teaches “two large pocket sections that receive the large lobs of bladder 110;” the abstract teaches the bladder 110 being “removable”).

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varda (US 2020/0146879), in view of Krueger (US 2,508,274) and further in view of Timberlake (US 9,936,743).
In regards to claim 6, Varda and Krueger teach the apparatus of claims 1-5. Varda does not teach that the first pad (“two large lobs of bladder 110” taught in [0019]) is a separate and distinct structure from the remainder the pad (bladder 110). 
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the first pad (“two large lobs of bladder 110” taught in [0019]) being a separate and distinct structure from the remainder the pad (bladder 110), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the first pad (“two large lobs of 
Varda and Krueger do not teach that the first pad has a half-oval shape with an elongated oval cross section.
However, Timberlake teaches in Figures 1-3 an analogous device wherein the first pad (pad 40) has a half-oval shape (pad 40 is shown in Figure 2 to be shaped as a half-oval) with an elongated oval cross section (pad 40 is shown in Figure 3 to have an elongated oval cross-section).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first pad of Varda as modified by Krueger to have a half-oval shape with an elongated oval cross section as taught by Timberlake because this is an alternate configuration of the first pad that is known in the art to sufficiently provide padding to the user’s upper body, as Timberlake teaches in column 3, lines 5-6.
In regards to claim 7, Varda, Krueger and Timberlake teach the apparatus of claims 1-6. Varda teaches in Figures 1 and 6 that the two first pockets (“two large pocket sections,” taught in [0019]; further defined in the annotated copy of Figure 1 provided above) are adapted to be adjacent an anterior part and a posterior part, respectively, of said deltoid muscle of the human wearer of (Figure 6 teaches the two 
In regards to claim 8, Varda, Krueger and Timberlake teach the apparatus of claims 1-7. Varda teaches in Figure 1 and [0021] a strap (elastic torso strap set 210) that removable fastens ([0021] teaches “torso strap set 210 detachably secure to the large pocket section of cover 120 which encloses the large lobs of bladder 110”) and interconnects the two ends of (Figure 1 teaches the elastic torso strap set 210 extending between and connecting the left and right ends of the second flange) the second flange (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided above).
In regards to claim 9, Varda, Krueger and Timberlake teach the apparatus of claims 1-8. Varda teaches in Figure 1 and [0022-0023] a body removable fastener (detachable fastener on outer facing surface of cover 120, which attaches to hook fastener backings 234 and 242, as taught in [0022]) on each end (left and right ends) of the second flange (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided above) for fastening to ([0022] teaches “the hook fastener backings 234 allows that end of each straps 210 and 220 to be detachably affixed to the outer facing surface of cover 120 and to be selectively positioned at any orientation and location on the cover;” [0023] teaches that strap set 210 includes a strap anchor 240, and “strap anchor 240 has a hook fastener backing 242 that allows the anchor to be 
In regards to claim 10, Varda, Krueger and Timberlake teach the apparatus of claims 1-9. Varda teaches in Figure 1 and [0019] a removable fastener (“overlying strips of hook and loop fastener tape” taught in [0019] to detachably join hemmed central opening 125) on opposing surfaces (shown in Figure 1 to be positioned on left and right sides of hemmed central opening 125; hemmed central opening 125 is shown in Figure 1 to have a portion that is positioned on the first flange) of the first flange (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided above) for operatively associating with each other (by detachable connecting together, as taught in [0019] and shown in Figure 1) when the shoulder brace (shoulder wrap 100) is worn.
In regards to claim 11, Varda, Krueger and Timberlake teach the apparatus of claims 1-10. Varda teaches in Figure 1 that a thickness (as indicated by arrow in the annotated copy of Figure 1 provided below) of the first flange (portion of exterior cloth cover 120 defined in the annotated copy of Figure 1 provided above) is less than a thickness (as indicated by arrow in the annotated copy of Figure 1 provided below) of .

    PNG
    media_image3.png
    620
    513
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varda (US 2021/0236331)
Light (US 6,202,214)
Mencel (US 6,079,055)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/12/2022